DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response filed 8/22/2022 has been entered. Claims 1-20 are pending
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fripp et al. (WO 2019094044 - citing from US counterpart - US 20200240235 for convenience).
Regarding claims 1 and 14: Fripp discloses a sealing device 50 and a method for sealing comprising an expanding metal that expands due to contact with water containing fluids for sealing a downhole connection in a well (Fig. 4; [0033], [0044]). Fripp discloses that contact with the water containing fluids chemically hydrates the expanding metal and converts the expanding metal into a metal hydroxide ([0024], [0033]). Fripp discloses connecting a sealing device between two devices (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) in view of Fripp et al. (WO 2019094044 - citing from US counterpart - US 20200240235 for convenience). 
Fripp discloses the invention substantially as claimed and as discussed above. 
Regarding claims 1 and 14: Semple discloses a sealing device 59 and method comprising an expanding metal (Fig. 4; [0011], [0029], [0030], [0031]; claim 7 - the seals are deformable and therefore expandable). However, Semple does not explicitly disclose that the expanding metal expands due to contact with water containing fluids for sealing a downhole connection in a well or that contact with the water containing fluids chemically hydrates the expanding metal and converts the expanding metal into a metal hydroxide. Fripp discloses a sealing device 50 comprising an expanding metal that expands due to contact with water containing fluids for sealing a downhole connection in a well (Fig. 4; [0033], [0044]). Fripp discloses that contact with the water containing fluids chemically hydrates the expanding metal and converts the expanding metal into a metal hydroxide ([0024], [0033]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the expanding metal of Semple with the expanding metal of Fripp. As both Semple and Fripp teach creating a seal utilizing expandable metal, it would have been within routine skill to have selected a specific metal from a finite selection of metal seals. Such a simple substitution would have been predictable with a reasonable expectation for success and no unexpected results. Semple, as modified by Fripp, discloses connecting a sealing device between two devices (Semple - Fig. 4; Fripp - Fig. 4).
Regarding claims 2 and 16: Semple, as modified by Fripp, discloses that the sealing device comprises a ferrule (Semple - Fig. 4; [0011], [0029], [0030], [0031]; claim 7). 
Regarding claims 3-5: Semple discloses that the ferrule comprises a plurality of separate components including a front ferrule, a back ferrule, and backup ferrule (Fig. 4; [0011], [0029], [0030], [0031]; claim 7). 
Regarding claims 8 and 17: Semple, as modified by Fripp, discloses that the expanding metal comprises one or more of a metal or metal alloy selected from the group comprising magnesium, aluminum, calcium, and a combination thereof (Fripp - [0026]). 
Regarding claims 9: Semple, as modified by Fripp, discloses that the expanding metal is a magnesium alloy and is further alloyed with one or more of elements Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, Re, in any combination (Fripp - [0027]).
Regarding claims 10 and 19: Semple, as modified by Fripp, discloses that the magnesium alloy is alloyed with a dopant selected from the group comprising Ni, Fe, Cu, Co, Ir, Au, and Pd, in any combination (Fripp - [0028]). 
Regarding claims 11: Semple, as modified by Fripp, discloses a coating that covers at least one surface of the expanding metal (Fripp - [0046]).
Regarding claims 13: Semple, as modified by Fripp, discloses that the coating comprises an epoxy, a polymer, a metal, a ceramic, or a glass, nickel, or combinations thereof (Fripp - [0035]).
Regarding claim 15: Semple, as modified by Fripp, discloses lowering the two devices and sealing device down a wellbore (Semple - Fig. 4; Fripp - Fig. 4). 
Regarding claim 20: Semple, as modified by Fripp, discloses that the magnesium alloy is constructed with a powder metallurgy process (Fripp - [0029]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Fripp et al. (WO 2019094044 - citing from US counterpart - US 20200240235 for convenience), as applied to claim 1 above, and further in view of Knapp et al. (US 20180094492). 
Semple and Fripp disclose the invention substantially as claimed and as discussed above. 
Regarding claim 6: Semple, as modified by Fripp, does not explicitly disclose that the sealing device comprises a seal ring. Knapp discloses that the sealing device can comprise a seal ring (Fig. 7; [0014], [0045]).  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added a seal ring, as taught by Knapp, to the device of  Semple, as modified by Fripp. As both Semple and Knapp disclose a sealing device and as Knapp adds seal rings to the device, it would have been within routine skill to have added seal rings if so desired. Such a simple addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Fripp et al. (WO 2019094044 - citing from US counterpart - US 20200240235 for convenience), as applied to claim 1 above, and further in view of Williams et al. (US 20170261137). 
Semple and Fripp disclose the invention substantially as claimed and as discussed above. 
Regarding claim 7: Semple, as modified by Fripp, does not explicitly disclose that the sealing device comprises a washer or a gasket. Williams discloses that the sealing device can comprise a washer or a gasket (Fig. 20; [0146]).  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added a washer, as taught by Williams, to the device of  Semple, as modified by Fripp. As both Semple and Williams disclose a sealing device and as Williams adds a washer to the device, it would have been within routine skill to have added a washer if so desired. Such a simple addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Fripp et al. (WO 2019094044 - citing from US counterpart - US 20200240235 for convenience), as applied to claims 1 and 2 above, and further in view of Dolog et al. (US 20160326829).
Semple and Fripp disclose the invention substantially as claimed and as discussed above. 
Regarding claim 12: Semple, as modified by Fripp, does not explicitly disclose a coating that covers at least one surface of at least one component of the ferrule. Dolog discloses a coating that covers at least one surface of the expanding metal ([0030]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added the coating of Dolog, to the sealing device of  Semple, as modified by Fripp (Semple - ferrules). As coatings are notoriously well known in the art for downhole devices, it would have been within routine skill to have selected a coating from a fine selection of coatings and apply that coating on the device as desired or needed. Such a selection, addition, and configuration would have been predictable with a reasonable expectation for success and no unexpected results.  
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robisson et al. (US 20120175134), alone.
Regarding claims 1 and 14: Robisson discloses a sealing device and method comprising an expanding metal that expands due to contact with water containing fluids for sealing a downhole connection in a well ([0029], [0035], [0036], claims 16, 17). Robisson discloses that contact with the water containing fluids chemically hydrates the expanding metal ([0029)]. However, Robisson does not explicitly state that the water converts the expanding metal into a metal hydroxide. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have understood that the Robisson hydrated metals convert to a metal hydroxide. As it is well known in the arts that a chemically hydrated metal produces a reaction that forms a hydroxide and as the claim recites a composition in terms of a function, property or characteristic that is the same as in the prior art, it would have been within routine skill to have understood that Robisson discloses the claimed hydroxide creation. Such an understanding and such a chemical reaction would have been predictable with a reasonable expectation for success and no unexpected results. Robisson discloses connecting a sealing device between two devices (Fig. 4).
Claims 1-5, 8-9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) in view of Robisson et al. (US 20120175134). 
Semple and Robisson disclose the invention substantially as claimed and as discussed above. 
Regarding claims 1 and 14: Semple discloses a sealing device 59 and method comprising an expanding metal (Fig. 4; [0011], [0029], [0030], [0031]; claim 7 - the seals are deformable and therefore expandable). However, Semple does not explicitly disclose that the expanding metal expands due to contact with water containing fluids for sealing a downhole connection in a well or that contact with the water containing fluids chemically hydrates the expanding metal and converts the expanding metal into a metal hydroxide. Robisson discloses a sealing device 105 comprising an expanding metal that expands due to contact with water containing fluids for sealing a downhole connection in a well (see above; Fig. 1; [0029], [0035], [0036], claims 16, 17).  Robisson discloses that contact with the water containing fluids chemically hydrates the expanding metal and converts the expanding metal into a metal hydroxide (see above; Fig. 1; [0029], [0035], [0036], claims 16, 17 - Robisson chemically hydrates and thus can produce a hydroxide). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the expanding metal of Semple with the expanding metal of Robisson. As both Semple and Robisson teach creating a seal utilizing expandable metal, it would have been within routine skill to have selected a specific metal from a finite selection of metal seals. Such a simple substitution would have been predictable with a reasonable expectation for success and no unexpected results. Semple, as modified by Robisson, discloses connecting a sealing device between two devices (Semple - Fig. 4; Robisson - Fig. 1).
Regarding claims 2 and 16: Semple, as modified by Robisson, discloses that the sealing device comprises a ferrule (Semple - Fig. 4; [0011], [0029], [0030], [0031]; claim 7). 
Regarding claims 3-5: Semple discloses that the ferrule comprises a plurality of separate components including a front ferrule, a back ferrule, and backup ferrule (Fig. 4; [0011], [0029], [0030], [0031]; claim 7). 
Regarding claims 8 and 17: Semple, as modified by Robisson, discloses that the expanding metal comprises one or more of a metal or metal alloy selected from the group comprising magnesium, aluminum, calcium, and a combination thereof (Robisson - [0035]). 
Regarding claims 9 and 18: Semple, as modified by Robisson, discloses that the expanding metal is a magnesium alloy and is further alloyed with one or more of elements Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, Re, in any combination (Robisson - [0035] -  “mixtures thereof” would be alloys). 
Regarding claim 15: Semple, as modified by Robisson, discloses lowering the two devices and sealing device down a wellbore (Semple - Fig. 4; Robisson - Fig. 1). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Robisson et al. (US 20120175134), as applied to claim 1 above, and further in view of Knapp et al. (US 20180094492). 
Semple, Robisson, and Knapp disclose the invention substantially as claimed and as discussed above. 
Regarding claim 6: Semple, as modified by Robisson, does not explicitly disclose that the sealing device comprises a seal ring. Knapp discloses that the sealing device can comprise a seal ring (Fig. 7; [0014], [0045]).  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added a seal ring, as taught by Knapp, to the device of  Semple, as modified by Robisson. As Semple, Robisson, and Knapp disclose a sealing device and as Knapp adds seal rings to the device, it would have been within routine skill to have added seal rings if so desired. Such a simple addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Robisson et al. (US 20120175134), as applied to claim 1 above, and further in view of Williams et al. (US 20170261137). 
Semple, Robisson, and Williams disclose the invention substantially as claimed and as discussed above. 
Regarding claim 7: Semple, as modified by Robisson, does not explicitly disclose that the sealing device comprises a washer or a gasket. Williams discloses that the sealing device can comprise a washer or a gasket (Fig. 20; [0146]).  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added a washer, as taught by Williams, to the device of  Semple, as modified by Robisson. As Semple, Robisson, and Williams disclose a sealing device and as Williams adds a washer to the device, it would have been within routine skill to have added a washer if so desired. Such a simple addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Robisson et al. (US 20120175134), as applied to claims 1 and 14 above, and further in view of Sherman (US 20190186248). 
Semple and Robisson disclose the invention substantially as claimed and as discussed above. 
Regarding claims 10 and 19: Semple, as modified by Robisson, does not explicitly disclose that the magnesium alloy is alloyed with a dopant selected from the group comprising Ni, Fe, Cu, Co, Ir, Au, and Pd, in any combination. Sherman discloses that a magnesium alloy can be alloyed with a dopant selected from the group comprising Ni, Fe, Cu, Co, Ir, Au, and Pd, in any combination ([0050], [0056]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have selected a magnesium alloy can be alloyed with a dopant selected from the group comprising Ni, Fe, Cu, Co, Ir, Au, and Pd, in any combination, as taught by Sherman, to accelerate or otherwise control a reaction of the reactive composite with the wellbore fluid.
Regarding claim 20: Semple, as modified by Robisson and Sherman, discloses that the magnesium alloy is constructed with a powder metallurgy process (Sherman - [0043]).
Claims 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Robisson et al. (US 20120175134), as applied to claims 1 and 2 above, and further in view of Dolog et al. (US 20160326829).
Semple, Robisson, and Dolog disclose the invention substantially as claimed and as discussed above. 
Regarding claim 11: Semple, as modified by Robisson, does not explicitly disclose a coating that covers at least one surface of the expanding metal. Dolog discloses a coating that covers at least one surface of the expanding metal ([0030]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added the coating of Dolog, to the sealing device of  Semple, as modified by Robisson. As coatings are notoriously well known in the art for downhole devices, it would have been within routine skill to have selected a coating from a fine selection of coatings and apply that coating on the device as desired or needed. Such a selection, addition, and configuration would have been predictable with a reasonable expectation for success and no unexpected results.  
Regarding claim 12: Semple, as modified by Robisson and Dolog, discloses a coating that covers at least one surface of at least one component of the ferrule (see above; Dolog - [0030], Semple - ferrules). 
Regarding claims 13: Semple, as modified by Robisson and Dolog, discloses that the coating comprises an epoxy, a polymer, a metal, a ceramic, or a glass, nickel, or combinations thereof (Dolog - [0030]).
Response to Arguments
Applicants’ amendments and arguments, filed 8/22/2022, with respect to the rejections of claims 1-20 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments, directed to claims 1-20 are moot because the arguments do not apply to any of the reference combinations being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munshi et al. (US 20120292013), Mazyer et al. (US 20140051612), and Brown et al. (US 20030150614) alone or in combination, disclose various claimed features including an expandable metal, chemical hydration, and formation of metal hydroxides. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/31/2022